For reasons stated in an opinion prepared by me in the case of W.A. Calvert v. Southern R. R. Co., which was heard with this case, and stated also in an opinion in this case and reported herewith on its original hearing, I think the Circuit Court committed reversible error in refusing to remove the cause of the Federal Court, and in proceeding with the trial.
Under this view, the other questions presented by the exceptions do not properly arise and need not be considered.
Judgment reversed.
MR. CHIEF JUSTICE McIVER and CIRCUIT JUDGE ALDRICHconcur.
MR. JUSTICE POPE and CIRCUIT JUDGE TOWNSEND dissent.